ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 10 April 2019 which is a continuation of application 15/994,086 filed 31 May 2018 now patent US 10,266,133 which claims priority to PCT CN16/74914 filed 29 February 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 81-100 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 81, the prior art of record fails to disclose or teach “the at least one power pin having a negative polarity, the at least one power pin having a positive polarity, and the at least one signal pin, protrude from a top side of the plug substrate, and are aligned in a single row, wherein the at least one signal pin includes a signal pin configured to detect a connection status associated with the electrical plug and the electrical socket” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 81 is neither anticipated nor made obvious by the prior art of record.  Claims 82-99 depend from claim 81 and are therefore also found allowable.
Regarding Claim 100, the prior art of record fails to disclose or teach “the at least one power pin having a negative polarity, the at least one power pin having a positive polarity, and the at least one signal pin, protrude from a top side of the plug substrate, and are aligned in a single row, wherein the at least one signal pin comprises a signal pin configured to detect a connection status associated with the electrical plug and the electrical socket” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 100 is neither anticipated nor made obvious by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/10/2021